Citation Nr: 0321451	
Decision Date: 08/27/03    Archive Date: 09/02/03	

DOCKET NO.  01-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
VARO in Boston that granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective October 12, 2000.  The Board notes that same rating 
decision resulted in a grant of service connection for 
tinnitus and the assignment of a 10 percent disability 
rating, effective October 12, 2000.  


FINDINGS OF FACT

1.  The RO has developed all relevant evidence necessary for 
an equitable disposition of the appeal and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.  

2.  The veteran has level I hearing in the right ear and 
level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
Supp 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and its implementing 
regulations also require VA to notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, that was not previously provided to VA, and 
is necessary to substantiate the claim.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the VCAA.  The requirements of 
the new law and regulations have been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  By virtue of the April 2001 statement of the case, 
and the June 2003 supplemental statement of the case, the 
veteran and his representative have been advised of the laws 
and regulations governing the claim on appeal, the evidence 
that he is responsible for supplying, the evidence that VA 
would obtain, and the evidence needed to substantiate his 
claim.  The veteran provided testimony at a travel board 
hearing before the undersigned in July 2002, and he was 
accorded audiologic examinations by VA in December 2000 and 
again in February 2003.  The veteran has not indicated that 
he has received any private medical treatment or any other 
recent treatment for hearing loss.  There is no indication 
that there is any evidence relevant to the increased rating 
claim that is not associated with the claims file.  
Accordingly, the claim is ready for appellate review.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability for all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test.  38 C.F.R. § 4.85.  To find 
the appropriate disability rating based on test results, the 
pure tone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  In order to establish entitlement to a 
compensable evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  

The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  However, these exceptional 
patterns are not shown to be present in this case.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
level I for essentially normal acuity to level XI for 
profound deafness.  Tables VI and VII as set forth in § 4.85 
are used to calculate the rating to be assigned.  

A review of the pertinent evidence of record shows the 
veteran was initially evaluated by VA in December 2000.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone threshold was 34 decibels for the right ear 
and 31 decibels for the left ear.  The diagnosis was 
moderately severe high frequency sensorineural hearing loss 
in each ear.  These findings correlate to a designation of 
level I hearing in the right ear and level I hearing in the 
left ear.  Table VII of 38 C.F.R. § 4.85 provides for a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has these levels of hearing.  

When the veteran was accorded another audiometric examination 
by VA in February 2003, pure tone thresholds, in decibels, 
were 10, 15, 15, 60, and 65 at 500, 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, in the right ear, for an average 
decibel loss of 39.  In the left ear, pure tone thresholds, 
in decibels, were 10, 15, 15, 60, and 60 at 500, 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, in the left ear, 
for an average decibel loss of 38.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  The diagnosis was 
normal hearing in each ear through 2,000 hertz, with each ear 
dropping to a moderately severe sensorineural hearing loss.  
The hearing impairment levels again translate to level I for 
the right ear and level I for the left ear.  The disability 
rating for those levels of impairment is zero percent.  

The veteran has expressed disagreement with the rating 
initially assigned his service-connected hearing loss; 
therefore, his claim for disability compensation remains in 
appellate status since he filed a notice of disagreement as 
to the initial decision on his original claim for benefits.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Under the 
holding in Fenderson, as indicated above, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  

The evidence in this case does not support the assignment of 
a "staged rating" for any period during the pendency of the 
appeal.  The medical evidence of record indicates that a 
noncompensable rating has been warranted for all periods 
since the filing of the initial claim.  

The Board notes that VA regulations at 38 C.F.R. 
§ 3.321(b)(1) provide that, to accord justice in an 
exceptional case, where the standards provided in the Rating 
Schedule are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular rating, commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising the question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The evidence does not suggest that the veteran's hearing loss 
causes marked interference with employment or has required 
frequent hospitalization.  The veteran's hearing loss has not 
been shown to affect him in an exceptional or unusual way, or 
to a degree that is not contemplated by the regular rating 
schedule.  The Board therefore finds that referral for 
consideration of an extraschedular rating is not warranted in 
this case.  


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  



                       
____________________________________________
	ROBERT E. SULLIVAN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

